01/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0259


                                      DA 21-0259
                                   _________________

IN RE THE MARRIAGE OF:

CHELSEY E. GEORGE, f/k/a CHELSEY E.
FRANK,

            Petitioner and Appellant,
                                                                  ORDER
      v.

MICHAEL E. FRANK,

            Respondent and Appellee.
                               _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Mike Menahan, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 19 2022